Citation Nr: 0214255	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  00-21 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
kidney disorder, also claimed as Blight's disease.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
global amnesia with short term memory loss.

(The issue of entitlement to service connection for 
myelodysplastic syndrome, claimed secondary to ionizing 
radiation exposure, will be the subject of a later decision.)



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from July 1945 to March 
1949.  This matter comes to the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Phoenix Regional Office (RO).  In 
December 2001, the veteran testified at a Board hearing at 
the RO.  

By October 1990 decision, the RO denied service connection 
for a low back disability, Blight's disease/kidney infection, 
transient global amnesia, and unspecified residuals of 
radiation exposure.  Then, in February 1993, the RO again 
denied service connection for a kidney disorder.  These 
decisions are final and are not subject to revision on the 
same factual basis.  38 U.S.C.A. 7104(b).  However, if new 
and material evidence is furnished with as to a previously 
disallowed claim, it may be reopened.  38 U.S.C.A. 5108; 38 
C.F.R. 3.156(a) (2002).  

In the April 2000 decision on appeal, the RO did not address 
the issue of whether new and material evidence had been 
submitted to reopen the claims of service connection for a 
low back disability, Blight's disease/kidney disease, or 
transient global amnesia, but addressed the issues only on 
the merits.  The Board is obligated by 38 U.S.C.A. 5108, 
7104(b) to address whether new and material evidence has been 
submitted prior to addressing the merits of these claims.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Accordingly, the issues on appeal have been framed as set 
forth above on the cover page of this decision.  

While service connection for an unspecified disability due to 
radiation exposure was previously denied, the claim of 
service connection for myelodysplastic syndrome, also claimed 
to be a residual of exposure to radiation, is a separate and 
distinct claim and is therefore not subject to the reopening 
requirements.  Cf. Ashford v. Brown, 10 Vet. App. 120 (1997).  
Thus, this issue will be addressed on the merits, following 
the completion of additional development, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
development is completed, the Board will provide notice as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving notice and reviewing any response to the notice, 
the Board will prepare a separate decision as to this issue. 

The Board finds that the veteran will not be prejudiced by 
its actions in considering the new and material issues in the 
first instance.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
The veteran has been given adequate notice of the need to 
submit evidence or argument on the underlying claims, an 
opportunity to submit such evidence or argument, and an 
opportunity to address those issues at a hearing.  Moreover, 
by considering the issues on the merits, the RO afforded his 
claims more consideration than was warranted under the 
circumstances.  


FINDINGS OF FACT

1.  Hypertension was not clinically evident in service or for 
many years thereafter, and the record contains no indication 
that the veteran's current hypertension is causally related 
to his period of service or any incident therein, including 
exposure to radiation.  

2.  By October 1990 decision, the RO denied service 
connection for a low back disability and transient global 
amnesia; although the veteran was notified of that 
determination and of his procedural and appellate rights by 
November 1990 letter, he did not appeal within the applicable 
time period.  

3.  The evidence added to the record since the October 1990 
decision is either cumulative or does not bear directly and 
substantially upon the specific matter under consideration, 
and thus does not provide a new factual basis on which to 
reopen the veteran's claims of service connection for a low 
back disability and transient global amnesia.

4.  By October 1990 decision, the RO denied service 
connection for a kidney disorder, claimed as Blight's 
disease; by February 1993 decision, the RO again denied 
service connection for a kidney disorder; while the veteran 
was notified of those determinations and of his procedural 
and appellate rights, by November 1990 and February 1993 
letters, he did not appeal within the applicable time 
periods.  

5.  The evidence added to the record since the last final 
decision in February 1993 is either cumulative or does not 
bear directly and substantially upon the specific matter 
under consideration, and thus does not provide a new factual 
basis on which to reopen the veteran's claim of service 
connection for a kidney disability, including Blight's 
disease.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in service, nor may such 
disability be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2002).


2.  The October 1990 determination denying service connection 
for a low back disability and transient global amnesia is 
final.  38 U.S.C.A. § 4005(c) (1990) (currently 38 U.S.C.A. § 
7105(c)); 38 C.F.R. § 19.192 (1990) (currently 38 C.F.R. § 
20.1103 (2002)).  

3.  The February 1993 decision denying service connection for 
a kidney disorder, including Blight's disease, is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1992).  

4.  New and material evidence has not been received to reopen 
the claims of service connection for a low back disability, 
transient global amnesia, and a kidney disorder, including 
Blight's disease.  38 U.S.C.A. §§ 5107, 5108 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), which provides that on receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
38 U.S.C. § 5103 (West Supp. 2002).  VCAA also requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that the veteran has 
been informed of the evidence of record and the nature of the 
evidence needed to substantiate his claims via rating 
decisions, letters from the RO, Statements of the Case, and 
at his December 2001 Board hearing.  The Board concludes the 
discussions in these documents and at the hearing adequately 
complied with VA's notification requirements.  Moreover, as 
set forth below, the RO has completely developed the record; 
thus, the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's service medical records and a record of his post-
service medical treatment.  There is no indication of 
outstanding, pertinent records.  

Under VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 66 Fed. Reg. 45,631 (to be codified at 38 
C.F.R. § 3.159(c)(4)).  The requirements in paragraph (C) 
could be satisfied by competent evidence showing post-service 
treatment for a condition or other possible association with 
military service.

In this case, the Board finds that a VA medical examination 
or opinion is not necessary.  As set out in more detail 
below, the service medical records fail to establish that the 
veteran suffered "an event, injury or disease in service," 
namely, hypertension or elevated blood pressure.  In fact, 
his blood pressure and cardiovascular system were normal at 
service separation and he concedes that he was not treated 
for hypertension for many years after service.  Thus, since 
the record lacks credible evidence establishing service 
incurrence of hypertension or any indication that the post-
service hypertension is causally related to his active 
service or any incident therein, the Board finds that it is 
unnecessary to require the veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion would be 
purely speculative.  See Comments preceding Duty to Assist 
Regulations, 66 Fed. Reg. 45,626 (2001) (as to medical 
opinion evidence, for instance, a doctor cannot link a 
current condition to an injury or disease in service unless 
that injury or disease is shown to have existed).  Based on 
the foregoing, the Board finds that a VA medical examination 
or opinion is not necessary to make a decision on the 
veteran's claim of service connection for hypertension.

Regarding the veteran's request to reopen his claims of 
service connection for a low back disability, global amnesia, 
and a kidney disability, the Board notes that VCAA left 
intact the requirement that a claimant must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108, before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require VA to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 
5103A(f) (West Supp. 2002).

While final regulations to implement VCAA contain an 
amendment of the definition of new and material evidence and 
rules prescribing certain VA duties in the context of an 
attempt to reopen a finally decided claim, these changes 
specifically apply only to claims filed on or after August 
29, 2001.  66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.156(a), 3.159(c), 
3.159(c)(4)(iii)).  As the veteran's claims to reopen were 
already pending on the effective date of the new regulations, 
and as the new regulations expressly apply only to newly-
filed claims, the Board finds that such provisions are 
inapplicable here.

In view of the foregoing, the Board concludes that there is 
no reasonable possibility that any further assistance to the 
veteran would aid in substantiating his claim and that VA has 
fulfilled the duty to assist and notify under VCAA.  


I.  Factual Background

The veteran's service medical records show that in August 
1946, he was hospitalized with a history of blood in his 
urine, urgency and frequency.  At that time, his blood 
pressure was 114/64.  The diagnosis was cystitis and he was 
treated with sulfa therapy.  He was discharged from the 
hospital to duty in September 1946.  

In February 1948, the veteran underwent a special radiation 
examination.  At that time, no defects were noted and 
laboratory testing and chest X-ray were negative.  

On physical examination in April 1948, the veteran's spine, 
genitourinary system, and cardiovascular system were normal.  
His sitting blood pressure was 116/76, and his standing blood 
pressure was 120/78.  His nervous system was normal.  A chest 
X-ray and laboratory testing were negative.  

At his March 1949 service separation medical examination, the 
veteran's heart was normal and his blood pressure was 130/72 
(recumbent), 132/78 (sitting), and 134/80 (standing).  His 
genitourinary system was also evaluated as normal and a 
urinalysis was negative.  The veteran's spine was normal, and 
no abnormality of the nervous system were identified 
clinically.  

The veteran's service personnel records show that he 
participated in atomic bomb testing, specifically, Operation 
Sandstone, from December 1, 1947 to June 5, 1948.  

In July 1990, the veteran submitted an application for VA 
compensation benefits, including service connection for a low 
back disability, a kidney infection/Blight's disease, 
transient global amnesia, and an unspecified disability due 
to radiation exposure.  

By July 1990 letter, the RO asked the veteran to submit or 
identify medical records showing that he had been treated for 
his claimed disabilities since his separation from service.  
The veteran did not respond.  

In October 1990, the RO denied service connection for a low 
back disability, a kidney infection/Blight's disease, 
transient global amnesia, and residuals of radiation 
exposure, noting that the record contained no evidence 
showing that the veteran had the claimed disabilities.  The 
RO also noted that the veteran had failed to identify a 
specific radiogenic disease.  The veteran was notified of 
this decision, and of his procedural and appellate rights, by 
November 1990 letter.  However, he did not appeal within the 
applicable time period and the decision is final.

In April 1992, the veteran requested reopening of his claim 
of service connection for Blight's disease.  He also 
requested nonservice-connected pension benefits.  In support 
of his claim, the RO obtained private treatment records dated 
from July 1984 to January 1992.  

In pertinent part, these records show that in 1984, the 
veteran was treated for periappendicitis and underwent a 
sigmoid resection for diverticulitis in July 1984.  In 
October 1984, he reported a history of hypertension, treated 
with Dyazide for years.  He indicated that he had recently 
stopped taking his medication due to his diverticular 
disease.  The examiner indicated that physical examination 
was normal.  The diagnoses included hypertension.  

In November 1985, he was treated for small bowel adhesions.  
In November 1986, the veteran fell at work and thereafter 
experienced a great deal of pain in the left hip area.  In 
February 1987, a pseudocyst of the left hip was surgically 
removed.  In October 1987, he complained of stiffness in his 
lower back.  In September 1990, he reported that he had 
fallen in November 1987, while at work and had experienced 
low back pain and left leg numbness since that time.  An 
magnetic resonance imaging (MRI) showed spinal stenosis at 
L4, 5 and a decompressive laminectomy was performed.  

In November 1989, the veteran sought treatment for memory 
loss, stating that he could not remember anything for the 
last week.  He denied all other pertinent symptoms.  His 
spouse noted that the veteran had shown no prior signs of 
memory loss.  Computerized tomography (CT) scan and 
electrocardiogram (EKG) were normal.  The impression was most 
likely cerebral vascular attack with memory loss. The 
examiner noted that the veteran had a history of 
hypertension.  Also noted was transient global amnesia.  The 
examiner discussed the limitations that medicine knew about 
that disorder.  He recommended that the veteran cut back on 
alcohol and continue to take his blood pressure mediation.  
In December 1989, the veteran was evaluated in connection 
with complaints of balance difficulties since a fall at work 
in November 1987.  The impressions included possible post-
traumatic vertigo, possible transient global amnesia, 
hypertension, and excessive alcohol use.  

In February 1990, the veteran injured his low back while 
working as a mechanic.  He thereafter underwent physical 
therapy, which did not relieve his symptoms and in November 
1990, a laminectomy at L4-5 was performed.  Thereafter, his 
symptoms improved but gradually returned.  In November 1991, 
he underwent anterior fusion at C5 and C6 for herniated 
discs.  

On May 1992 VA medical examination the veteran reported a 
history of surgery on his left hip, cervical spine, and low 
back.  He also reported a history of hypertension for the 
past 15 years, and indicated that he had an episode of global 
amnesia four years earlier.  He denied any recurrence.  He 
reported that during service, he was treated for Blight's 
disease and that he had not had a recurrence since.  After 
examining the veteran, the diagnoses included history of 
acute glomerulonephritis, laminectomy and fusion of the 
lumbar spine, status post surgical repair of the left hip, 
hypertension under control with medication, and history of 
transitory global amnesia, no recurrence and no neurological 
deficit.  

By February 1993 decision, the RO denied service connection 
for a kidney disorder, noting that the record contained no 
evidence that the veteran had any current kidney disability.  
He was notified of that determination and of his procedural 
and appellate rights by February 1993 letter, but he did not 
appeal that RO decision within the applicable time period.  

In April 1999, the veteran submitted claims of service 
connection for high blood pressure, which he indicate had 
been present since 1970.  He also claimed entitlement to 
service connection for Blight's disease, residuals of a low 
back injury, transient global amnesia, and residuals of 
radiation exposure.  

In support of his claim, the RO obtained numerous private 
treatment records, the majority of which were duplicative of 
evidence already of record.  Also obtained, were additional 
private treatment records, dated from September to October 
1997, showing treatment for several conditions, including 
coronary disease (with coronary artery bypass in September 
1997), hypertension (noted to be present for 16 years), and 
chronic obstructive pulmonary disease.  In September 1997, 
marked lymphocytopenia was noted, but was described as of 
unclear etiology.  

In a July 2000 statement, the veteran indicted that he had 
been hospitalized in service for treatment of Blight's 
disease and had been informed at that time that he would have 
"irreversible damage to the kidneys."  He also indicated 
that he had had lower back pain periodically, but had 
tolerated the condition for many years.  

In October 2000, the veteran stated that he believed that his 
hypertension and back disability were causally related to his 
in-service kidney condition and that his global amnesia was 
due to exposure to radiation in service.  

Private treatment records show that in March 2001, the 
veteran was hospitalized with complaints of left sided 
hemiparesis.  He underwent extensive evaluation, including an 
abdominal and pelvic CT scan, which showed, inter alia, 
bilateral renal function from essentially normal sized 
kidneys.  The impressions included transient ischemic attack; 
hypertension by history; myelodysplastic syndrome with 
neutropenia and mild thrombocytopenia; left hemiparesis, rule 
out stroke; coronary artery disease, central hypertension, 
leukopenia, and diabetes mellitus.   

In April 2001, the veteran's private physician indicated that 
the veteran had been diagnosed with myelodysplastic syndrome 
with a subclassification of refractory anemia with excess 
blasts.  Subsequent private treatment records dated to 
November 2001, show continued treatment for myelodysplastic 
syndrome which was noted to be stable.  

At his December 2001 Board hearing, the veteran testified 
that he had hypertension since the 1960's, as he had been 
having headaches and "not feeling up to snuff."  He stated 
that he continued to receive treatment for hypertension and 
felt that it may be associated with his in-service radiation 
exposure.  As to his kidney disability, he described the 
circumstances of his in-service illness and noted that it had 
resolved.  He indicated that it was a one-time incident and 
had not recurred.  He testified that he had not been advised 
that he would have any residuals from the in-service illness, 
nor had any physician related any current problems to his in-
service illness.  However, he indicated the belief that he 
had "weak kidneys" as he had urinary frequency.  Regarding 
his low back disability, he noted that on one occasion in 
service, he had fallen down a ladder, was off duty for 3 to 4 
days, and limped around for a while thereafter.  He indicated 
that there were no records of the incident.  He acknowledged 
that he had also sustained back injury following service and 
that he was suffering from lumbar stenosis as a result.  
Regarding his amnesia, he stated that he first experienced 
the problem in 1989, and did not know what caused it, 
although his physician thought it could have been caused from 
radiation.  However, he indicated that the physician never 
put his opinion in writing, and the veteran was unable to 
remember the name of the physician.  

II.  Service connection for hypertension

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. § 1110.

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, (including cardiovascular-
renal disease and hypertension), become manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A disease associated with exposure to radiation listed in 38 
C.F.R. § 3.309(d) will be considered to have been incurred in 
service under the circumstances outlined therein.  
Specifically, if a veteran, while on active duty, active duty 
for training, or inactive duty training, participated in 
radiation-risk activity, as defined by regulation, the 
following diseases shall be service connected, even though 
there is no record of such disease in service, provided 
further that the rebuttable provisions of 38 C.F.R. § 3.307 
(2002) are also satisfied:  Leukemia (other than chronic 
lymphocytic leukemia); cancers of the thyroid, breast, 
pharynx, esophagus, stomach, small intestine, pancreas, bile 
ducts, gall bladder, salivary gland and urinary tract; 
multiple myeloma; lymphomas (except Hodgkin's disease); and 
primary liver cancer (except if cirrhosis or hepatitis B is 
indicated).  38 C.F.R. § 3.309(d) (2002).

Service connection may also be considered based on exposure 
to ionizing radiation under 38 C.F.R. § 3.311 (2002).  To 
consider service connection under section 3.311, the evidence 
must show the following:  (1) the veteran was exposed to 
ionizing radiation in service; (2) he subsequently developed 
a radiogenic disease; and (3) such disease first became 
manifest within a period specified by the regulations.  38 
C.F.R. § 3.311(b) (2002).  If any of the foregoing 
requirements has not been met, service connection for a 
disease claimed secondary to exposure to ionizing radiation 
will not be granted.  38 C.F.R. § 3.311(b)(1)(iii) (2002).

For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation and 
shall include the following:  All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a claimant must also be given the 
opportunity to prove that exposure to ionizing radiation 
during service actually caused the claimed disability, 
thereby warranting service connection under 38 U.S.C.A. §§ 
1110, 1131 and 38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 
F.3d 1039, 1043-44 (1994).

Analysis

The veteran claims that he developed hypertension, possibly 
as a result of exposure to radiation in service.

In this case, the veteran's service personnel records confirm 
that he participated in Operation Sandstone, which is 
recognized by VA as an operational period in which onsite 
participation entitles veterans to presumptive service 
connection for several specified conditions.  38 U.S.C.A. § 
1112(c); see also 38 C.F.R. § 3.309 (2002).  

"Onsite participation" is defined as the presence at the 
test site, or performance of official military duties in 
connection with ships, aircraft or other equipment used in 
direct support of the nuclear test.  38 C.F.R. § 3.309 
(2002).  Thus, the Board deems that the veteran was exposed 
to ionizing radiation as a result of participation in 
Operation Sandstone in accordance with 38 C.F.R. § 3.311, and 
was a radiation exposed veteran as defined by 38 C.F.R. § 
3.309 (2002).  

As noted above, service connection for a disease that is 
claimed to be due to radiation exposure during service can be 
established by three different methods.  First, by submitting 
evidence that the disease is one of the 15 types of cancer 
that are presumptively service connected in accord with 38 
U.S.C.A. § 1112(c); second, by submitting evidence that the 
disease is one of the radiogenic diseases listed in 38 C.F.R. 
§ 3.311(b) that are service connected if sufficient radiation 
exposure is shown; and third, by direct service connection.  
See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd 120 F.3d 
1239 (Fed. Cir. 1997).

While the record establishes for VA purposes that the veteran 
was exposed to radiation in service, hypertension is not one 
of the disabilities associated with radiation exposure as 
listed in 38 C.F.R. § 3.309(d) or 3.311.  Thus, those 
provisions are inapplicable to this case and his claim of 
service connection for hypertension must be established on a 
direct basis.  Rucker v. Brown, 10 Vet. App. 67 (1997).

In that regard, the Board notes that the record does not show 
that hypertension was present in service or within the first 
post-service year.  In fact, the veteran concedes that his 
hypertension did not develop until the 1960s, at least a 
decade after his separation from service.  Further, the 
medical evidence of record indicates that the veteran's 
hypertension did not develop until the 1980s.  In either 
case, it clearly cannot be reasonably concluded that 
hypertension was present in service or within the first post-
service year.  

However, as noted above, service connection may be granted 
for disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  If the evidence establishes a causal relationship 
between any current hypertension and the veteran's active 
service, service connection may be established.

In this case, however, the record contains absolutely no 
competent evidence linking the post-service hypertension to 
active service or any incident therein, including exposure to 
radiation.  In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000), it was indicated that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between active service and the claimed disability.

Thus, his claims of service connection for hypertension must 
be established on a direct basis.  While the veteran himself 
has speculated that his hypertension may be causally related 
to his period of service, particularly his radiation 
exposure, the record reveals that he has had no substantive 
training or experience in the medical field.  Thus, his lay 
assertion that his hypertension is possibly related to 
radiation exposure in service is of little probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
veteran has presented no other evidence which supports his 
contention.  Thus, the veteran's lay assertions, standing 
alone, do not provide a basis on which to grant his claim.

In summary, the Board must find that service connection for 
hypertension is not warranted, since there is no evidence of 
hypertension in service, for many years, thereafter and no 
indication of any relationship between this disability and 
the veteran's service or any incident therein, including 
radiation exposure.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b), 
which provides that a veteran is entitled to the benefit of 
doubt when there is an approximate balance of positive and 
negative evidence.  The preponderance of the evidence must be 
against the claim for benefits to be denied.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, given the evidence of record discussed 
above, the preponderance of the evidence is against the claim 
of service connection for hypertension.  

III.  New and material evidence claims

As set forth above, by October 1990 decision, the RO denied 
service connection for a low back disability, transient 
global amnesia, and a kidney disorder.  In February 1993, the 
RO again denied service connection for a kidney disorder.  
Although the veteran was notified of these determinations, 
and of his procedural and appellate rights, by November 1990 
and February 1993 letters, he did not appeal within the 
applicable time periods.  Thus, the decisions are final and 
not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2002).

In April 1999, the veteran filed an application to reopen his 
claims of service connection for low back disability, 
transient global amnesia, and a kidney disability.  Despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

Pursuant to 38 C.F.R. 3.156(a), "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  It has been emphasized that, 
while not every piece of new evidence is "material," some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it may not eventually 
convince VA to alter its prior adverse decision.  See Hodge 
v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).

In this case, the evidence associated with the claims folder 
since the last final rating decision in October 1990 includes 
numerous medical records showing that the veteran was treated 
for transient global amnesia in 1989, and that the condition 
had resolved.  Also submitted since the last final rating 
decision were the veteran's statements and testimony to the 
effect that he was treated for transient global amnesia in 
1989, but that the condition had not recurred.  

Under applicable criteria, the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131; see also Degmetich 
v. Brown, 104 F.3d 1328 (1997).  It is well settled that in 
order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), it was noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents resulted in disability.  See 
also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Because the additional evidence associated with the record 
since the October 1990 decision, including the veteran's 
statements and numerous medical records, clearly indicate 
that the veteran's 1989 episode of transient global amnesia 
was acute and transitory, it is not material to the veteran's 
claim.  In other words, lacking any current evidence of 
transient global amnesia, records showing that the veteran 
was treated in the past for this condition are immaterial to 
the issue of whether he is now entitled to service connection 
for the disability.  The additional evidence does not bear 
directly and substantially on the specific matter under 
consideration, namely, whether the veteran now has transient 
global amnesia which is related to his active service.  Thus, 
it is not new and material evidence.  

For similar reasons, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
service connection for a kidney disorder.  The evidence 
previously considered by the RO at the time of the October 
1990 and February 1993 decisions included the service medical 
records, which clearly showed that the veteran was 
hospitalized for treatment of cystitis.  However, his claim 
of service connection for a kidney disability was denied as 
the record contained no evidence of a current kidney 
disability which was related to his active service, or any 
incident therein.  

The evidence associated with the claims folder since the last 
final RO decision in February 1993 includes numerous medical 
records, none of which shows that the veteran has a current 
kidney disability.  For the reasons discussed above, 
therefore, this evidence is not new and material and cannot 
service to reopen the claim.  Again, absent medical evidence 
of a current kidney disability, service connection for that 
disability is not warranted.  See Brammer, supra.  

In that regard, the Board notes that the evidence associated 
with the claims folder since the last final decision includes 
the veteran's December 2001 hearing testimony to the effect 
that he believes that he has a current kidney disorder, as he 
has symptoms of urinary frequency.  However, the medical 
evidence of record clearly shows that his kidneys are 
currently normal.  As a layman, the veteran lacks the 
competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education, such as 
a medical diagnosis.  Espiritu, supra.  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), it was noted that laymen are 
not competent to offer medical opinions or diagnoses, and 
that such evidence does not provide a basis on which to 
reopen a claim of service connection.

Finally, regarding the issue of service connection for a low 
back disability, the Board notes that the claim was 
previously denied in October 1990 on the basis that the 
record contained no evidence of a current back disability 
that was related to service or any incident therein.  Having 
carefully reviewed the evidence submitted by the veteran 
since that decision, the Board must find that it is not new 
and material to warrant a reopening of the claim.  

The additional evidence associated with the record since the 
last final decision in October 1990 includes the veteran's 
hearing testimony to the effect that he fell from a ladder in 
service and experienced low back pain.  However, his spine 
was normal at service separation, and while the record now 
contains medical evidence showing that he has a current low 
back disability, such evidence clearly attributes the 
condition to the veteran's post-service industrial accidents, 
not his active service.  In fact, not one of these records 
contains any indication that the veteran's current low back 
disability is causally related to his active service or any 
incident therein.  

In summary, the Board finds that the additional evidence 
submitted by the veteran or otherwise associated with the 
claims folder since the last final October 1990 and February 
1993 decisions is not so significant that it must be 
considered in order to fairly decide the merits of the claims 
of service connection for a low back disability, transient 
global amnesia, and a kidney disorder.  Again, the veteran 
has submitted no probative evidence which tends to show that 
his current low back disability is causally related to his 
active service or any incident therein, or that he currently 
has transient global amnesia or a kidney disorder.  Thus, the 
Board concludes that new and material evidence has not been 
submitted and the claims of service connection for those 
disabilities are not reopened.  38 C.F.R. § 3.156(a).  


ORDER

Service connection for hypertension is denied.

New and material evidence having not been submitted, the 
application to reopen the claims of entitlement to service 
connection for a low back disability, a kidney disability, 
and transient global amnesia, is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

